By the Court :
One of the questions made on the trial was, whether the plaintiffs could recover without reasonable notice to the defendant. The view the court has taken of the ease renders it unnecessary to-decide that question.
The principal question arises under the mercantile law, which-, has its foundations in good faith. The first thing to be considered' is the object of the letter, so far as ic is explained by the contents, and other facts and circumstances proved in the case. The letter appears to furnish a credit, limited only by time. The liability to-be incurred was an indefinite amount, without any specification of the time or mode of payment. These were left to the discretion of Page, or of Boggs, or of both of them. They could not have: been submitted to the dealer with Page. This would have been a. folly too great to impute to the writer of a letter of credit in his: sober senses. If the discretion was confided to Page, no good' reason can be given why the letter was not delivered to him.. But as it was not, the fact itself furnishes a very strong argument that the writer did not intend to place such ^unlimited confidence in him. The letter was addressed, not to the firm, but tí» *183one partner; and this, independent of the Other circumstances, shows there was a trust and confidence of some kind reposed in Boggs, the individual to whom it was written. According to the-reasoning of the plaintiffs, there was no other object in this than to give the contents publicity in the city. The answer is that Page could as well do this as Boggs. The motive of the writer was in some way to benefit Page through the instrumentality of Boggs. It might be, and it seems fair to presume it was, to introduce Page to men of integrity and fair dealing, and prevent his-being overreached by every sharper that might-by chance meet with him. The circumstances warrant the conclusion that Boggshad something to do with the extent of the credit, as well as the persons to whom Page should be introduced.
All these matters of discretion in Boggs seem justly inferablefrom the nature and circumstances of the case. It appears one of the partners (plaintiff) had indirectly got information of the contents of the letter; besides, rumor had probably spread them over the city, and had brought them to both partners. There would, however, be something assuming the appearance of a departure from strict fairness and propriety to permit a 'man, perhaps a young and inexperienced one too, to be sought out and made enter into extensive engagements, to charge a friend, without an introduction or exhibition of the letter upon which the writer was to be charged, to an unlimited amount. Such is not the ordinary course of fair-dealing merchants. In the absence of authority, the court would pause before they would give countenance to a transaction attended with such circumstances of unfairness. The case of Ayliff v. Mr. Justice Tracy, 2 P. Wms. 65, bears a strong analogy, in principle, to the one before the court. The plaintiff courted one of the daughters of Sir T. Hazlewood, and treated with the father about the marriage, who consented to it. He wrote his daughter, intimating that he had met the plaintiff, and had agreed to give him a portion, and subscribed his name to the letter. The lather died before the marriage. The daughter did not show the letter to the intended husband before the marriage. The father had made his will before the ^treaty of marriage, and left his daughter a legacy of two thousand pounds, which the husband received. It was held this was no more than a communication, and not being shown to the husband before his marriage, he could not be supposed to have married in *184consequence ol it, etc. 4 Wheat. 89, note. The very fact that the plaintiffs did not call upon Boggs to see the letter or obtain a copy, although one of the partners had understood such a letter had been written, shows that they either intended to give credit to Page or that some apprehensions were entertained that Boggs would decline recommending their house to him. It would be fairer to presume the credit was given to Page himself than to Moans, upon vague rumor. Indeed, the probability it was given to Page is a good deal fortified by the facts that his noté was taken for the amount, and that no notice was given or demand made for payment of Means until some time afterward. If the credit was given to Means, why take the note of Page ? The answer is a difficult one to make, consistent with the plaintiffs’ present claims. It is not unfair to impute to the plaintiffs extreme negligence, if they originally intended to charge Means, or an intention to withdraw Page from the vigilance or experience, or both, of Boggs, who most certainly was intrusted with some agency and discretion by Means. The whole circumstance of the case warrants the latter conclusion. This stamps the transaction with a want of fairness, and forbids the court to aid the plaintiffs in reaping the fruits of their own imposition.
The circumstances of this case authorized the jury to find for the defendant, and judgment must be entered on the verdict.